


Exhibit 10.1

STOCK PURCHASE AGREEMENT

            STOCK PURCHASE AGREEMENT, dated as of October 11, 2006 (the
“Agreement”), by and between Guy Mushkat, an individual having an address at 451
East 83rd Street, Apt. 11C, New York, NY 10028 (“Seller”) and DAG Media, Inc., a
New York corporation with an address at 192 Lexington Avenue, New York, NY 10016
(“Buyer).

W I T N E S S E T H:

            WHEREAS, Seller is the record and beneficial owner of 100 shares of
common stock, $0.1 par value per share of Shopila Corporation (the “Company”), a
Delaware corporation, representing as of the date hereof the total issued and
outstanding shares of the Company; and

            WHEREAS, Seller desires to sell and Buyer desires to purchase, on
the terms and subject to the conditions set forth in this Agreement, 80 shares,
representing as of the date hereof 80% of the total issued and outstanding
shares of the Company (the “Purchased Stock”); and

            WHEREAS, Seller is the President, Chief Executive Officer, Secretary
and Director of the Company, and agrees to continue serving the Company as Chief
Executive Officer under the Company’s new ownership structure, for a period of
not fewer than 5 years, in accordance with, and under the terms and conditions
of, the employment agreement attached hereto as Exhibit A (the “Employment
Agreement”).

            NOW, THEREFORE, in consideration of the premises and the mutual
representations, warranties, covenants, agreements and undertakings set forth in
this Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

            1.      Sale and Purchase of Stock.  Subject to the terms and
conditions set forth herein, at the Closing (as defined in Section 4 below) of
the transactions contemplated hereby, Buyer shall purchase from Seller, and
Seller shall sell, convey, transfer, and deliver to Buyer good and marketable
title to, and the ownership of, the Purchased Stock, free and clear of all
Encumbrances (as hereinafter defined in Section ___), in consideration for
payment of the Purchase Price by Buyer in accordance with Section 3 below.

            2.       Certificate of Stock.  At Closing, Seller shall deliver to
Buyer certificates representing the Purchased Stock, which certificates shall be
duly endorsed for transfer or accompanied by appropriate stock transfer powers
duly executed in blank, in either case with signatures guaranteed in the
customary fashion and shall have all the necessary documentary transfer tax
stamps affixed thereto at the expense of Seller.

            3.       Purchase Price.  The total, complete and inclusive
consideration for the Purchased Stock (the “Purchase Price”) shall be as
follows:


  (a) At Closing Buyer shall pay to Seller a cash payment of $100,000 by wire
transfer to Seller’s bank account and commit to replace Seller’s personal
guaranties to Company’s liabilities up to $90,000.


1

--------------------------------------------------------------------------------



  (b) In addition, at Closing Buyer shall issue and deliver to Seller stock
certificates representing 50,000 restricted shares of its common stock (the
“DAGM Common Stock”) to be disposed pursuant to RULE 144 promulgated under the
Securities Act of 1933, as amended (the “ACT”); and


  (c) In addition, at Closing Buyer shall grant Seller an option to purchase up
to an additional 50,000 shares of DAGM Common Stock under DAGM’s stock option
plan at an exercise price equal to the fair market value at date of grant, such
options to be vested in three equal consecutive annual installments of 16,666.66
shares each, commencing October 11, 2007.


 

4.        Closing.


  (a) The Closing of the transaction contemplated by this Agreement (the
“Closing”) shall take place on October 11, 2006 at Buyer’s office, or at such
other time or place as may be mutually agreed to by the parties.


  (b) At the Closing, Buyer shall pay the Purchase Price, and Seller will issue
the Purchased Stock to Buyer.


  (c) Immediately following the Closing, Seller will cause to register the
transfer of the Purchased Stock on the transfer books of the Company.


  (d) At Closing Seller and the Company shall execute an employment agreement,
in which Seller will commit to a 5 year term of employment, in the form attached
hereto as Exhibit A.


  (d) At Closing Seller shall execute a non-competition; non-solicitation
agreement, in the form attached hereto as Exhibit B.


  (e) At Closing the parties shall execute shareholders agreement in the form
attached hereto as Exhibit C.


  (f) Up to 30 days following the Closing Buyer shall takes all necessary
actions and get necessary approvals to replace Seller’s personal guaranty to the
Company’s liabilities as set forth in Section 3 (a) above.


  5.        Representations and Warranties of the Seller.


  Seller represents and warrants to Buyer, as of the date hereof, as follows:


a Corporate Status of the Company.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of the state of Delaware,
with the requisite corporate power to carry on its business as now being
conducted.


2

--------------------------------------------------------------------------------



The Company is duly qualified and licensed to do business and is in good
standing in all jurisdictions in which the failure to so qualify would result in
Material Adverse Effect (as defined in Section 5.g. herein) to the business of
the Company.


b Authorized Stock of the Company.  The authorized capital stock of the Company
consists of 1,500 shares of common stock, par value $0.1 (“Company Common
Stock”), of which 100 shares are issued and outstanding and are owned by Seller.
All of the outstanding shares of Company Common Stock have been duly authorized
and validly issued, fully paid and nonassessable, and are free and clear of all
encumbrances and all right, title and interest of all persons other than the
Seller, and are subject to no restrictions on transfer that will be breached by
the consummation of the transaction contemplated hereby. There are no voting
trusts or other agreements with respect to the voting of the equity of the
Company.


  c. Title to Purchased Stock.  Seller has good and marketable title to the
Purchased Stock, free and clear of all encumbrances.


  d. Options and Convertible Securities of the Company.   There are no
outstanding or authorized subscriptions, options, warrants, calls, conversion
rights or other rights, securities, agreements or commitments which obligate or
may obligate the Company to issue, sell or otherwise dispose of shares of its
capital stock, or any securities or obligations convertible into, or exercisable
or exchangeable for, any shares of its capital stock. There are no voting trusts
or other agreements or understandings to which the Company or Seller is a party
with respect to the voting of the shares of the Company Common Stock, and the
Company is not a party to or bound by any outstanding restrictions, options or
other obligations, agreements or commitments to sell, repurchase, redeem or
acquire any outstanding shares of the Company’s Common Stock or other equity
securities of the Company.


  e. Subsidiaries.  The Company does not have any Subsidiaries. Other than as
reflected in the Company’s Balance Sheet, the Company does not own, directly or
indirectly, any shares or other equity interest or securities in any business
organization, entity or enterprise.


  f. Certificate of Incorporation, Bylaws, Directors and Officers.   Seller has
delivered to Buyer true and correct copies of the certificate of incorporation
and bylaws of the Company including all amendments thereto, as in effect on the
date hereof. The minutes book of the Company contains accurate records of all
meetings and consents in lieu of meetings of the board of directors of the
Company (and any committees thereof, whether permanent or temporary) and of its
shareholders since the date of its incorporation, and such records accurately
reflect all transactions referred to in such minutes and consents. The stock
book of the Company accurately reflects record ownership of the company’s
capital stock. Buyer has been provided with a copy of or access to such minute
book and stock book.


3

--------------------------------------------------------------------------------



  g. No Conflict.  Neither the execution and delivery of this Agreement by the
Seller, nor the performance by Seller of its obligations hereunder, nor the
consummation by Seller of the transactions contemplated hereby will:


  (i) conflict with or result in a breach of or constitute a default under any
provision of the certificate of incorporation of the Company, or under any
material contract, indenture, lease, sublease, loan agreement to which Seller or
the Company is a party or by which it is bound or violate any order, writ,
injunction, decrees, law, statute, rule or regulation applicable to Seller.


  (ii) result in the creation or imposition of any lien, claim, restriction,
charge or encumbrance, in any event, of a material nature upon any of the assets
of any of the Seller or the Company.


  h. Financial Statements.  Seller has furnished Buyer with most recent and
current financial information pertaining to the Company including all
transactions, assets, liabilities, bank accounts, credit card accounts, line of
credit accounts, tax and government related documents, vendor and customer
agreements, as set forth in Schedule 2. The Company has not suffered any
Material Adverse Effect, nor has there occurred or arisen any other event,
condition or state of facts of any character that is not reflected in the
information provided by this section g, and which could result in any change in
or effect on the business of the Company that is or could be expected to be
materially adverse to the business, results of operations or prospects of the
Company (each such event shall be referred to as a “Material Adverse Effect”).


  i. Liabilities.  The Company’s liabilities are as set forth in Schedule 1 and
do not exceed $140,000 immediately after closing.


  j. Compliance with Applicable Law, Certificate and Bylaws.  The Company has
all requisite licenses, permits and certificates (collectively, “Permits”) from
all United States or foreign governmental or public bodies or authorities (each
a “Governmental Entity”) necessary to conduct its business as currently
conducted, and to own, lease and operate its properties in the manner currently
held and operated. The Company is in compliance in all material respects with
all the terms and conditions related to such Permits. There are no proceedings
in progress, pending or, to the knowledge of Seller, threatened, which may
result in revocation, cancellation, suspension, or any material adverse
modification of any of such Permits. To the knowledge of Seller, the business of
the Company is not being conducted in violation of any applicable law, statute,
ordinance, regulation, rule, judgment, decree, order, Permit, concession, grant
or other authorization of any Governmental Entity. The Company is not in default
or violation of any provision of its certificate of incorporation or its bylaws.


  k. Seller has the power and authority to enter into this Agreement and to
consummate the transactions contemplated hereby. The execution and delivery of





4

--------------------------------------------------------------------------------



    this Agreement and any other instruments and agreements provided for herein,
and the performance of Seller’s obligations hereunder and thereunder, have been
duly authorized by all necessary corporate action on the part of Seller and this
Agreement and any other instruments and agreements delivered or to be delivered
in connection herewith are or will be the valid and binding obligations of
Seller enforceable against Seller in accordance with their respective terms and
the execution. No further consent, approval or agreement of any person, party,
court, government or entity is required to be obtained by the Company or the
Seller in connection with the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby.


  l. Litigation.  There is no litigation, arbitration, claim, governmental or
other proceeding (formal or informal) or investigation pending or, to the
knowledge of Seller, threatened with respect to Seller or the Company or the
transaction contemplated hereby. The Company is not in violation of, or in
default with respect to, any order, judgment or decree affecting it, its
business or its assets or properties.


  m. Tax Matters.


  (i) The company has filed all tax returns, federal, state, local or foreign,
that it was required to file under applicable laws and regulations. To Seller’s
best knowledge, and based on professional advice, all such tax returns were
correct and complete in all respects in so far as they relate to the Company,
and have been prepared in substantial compliance with all applicable laws and
regulations. All taxes due and owing by the Company as of the date hereof
(whether or not shown on any tax return) have been paid or will be paid by
Seller when they become due and payable. The Company is not currently the
beneficiary of any extension of time within which to file any tax return. No
claim has ever been made by an authority in a jurisdiction where the Company
does not file tax returns that it is or may be subject to taxation by that
jurisdiction. There are no liens for taxes upon any of the assets of the
Company.


  (ii) The Company has withheld and paid all taxes required to have been
withheld and paid in connection with any amounts paid or owing to any employee,
independent contractor, creditor, stockholder, or other third party.


  n. Employment-Related Matters.


  i.    Employee Payments.  All salaries, wages, back pay, vacation pay,
bonuses, commissions and other compensation payable by the Company to the
employees of and consultants to the Company and any previous employees of or
consultants to the Company through the date of Closing, including any retention
bonus or other compensation payable in


5

--------------------------------------------------------------------------------



  connection with the Closing, have been or will be paid in full or waived in
writing as of the date of the Closing.


  ii.    Employee and Independent Contractor List.  The Company has, as of the
day hereof, only two employees: Christe Skinner, who serves the Company as
customer service representative as well as administrative manager, and Guy
Mushkat, who serves as the president of the Company. Ms. Skinner’s annual salary
is $32,000. The Company also engaged Marcello Sales, Jr. as an independent
contractor development intern. No third party has asserted any claim, or, to the
knowledge of Seller, has any reasonable basis to assert any valid claim, against
the Company that either the continued employment by, or association with, the
Company or any of the present officers or employees of, or consultants to, the
Company contravenes any agreements or laws applicable to unfair competition,
trade secrets or proprietary information.


  iii.    Labor Disputes and Compliance  The Company has complied in all
material respects with all applicable laws, rules and regulations relating to
the employment of labor, including those relating to wages, hours and collective
bargaining. The Company has withheld all amounts required by law or agreement to
be withheld from the wages or salaries of its employees and it has paid all such
amounts to the appropriate governmental agency, insurer or other person in
accordance with such laws or agreements.


  o. Assets Other Than Real Property.


  i.   Title.  The Company has good and marketable title to all of its tangible
assets, purchased by Company funds and required for the operation of its
business, in each case, free and clear of any mortgage, pledge, lien, claim,
charge, security interest, lease or other encumbrance (collectively,
“Encumbrances”).


  ii.   Condition.  All materials, equipment and personal property owned by the
Company and used in its business are in good operating condition and repair.


  p. Real Property.  The Company does not own or have any interest in any real
property, except an office space lease for the office used by the Company as its
headquarters and located at 167 Madison Avenue, Suite 404, New York, NY 10016.


6

--------------------------------------------------------------------------------



  q. Intellectual Property.


  i.    Right to Intellectual Property.  The Company owns, or has valid and
enforceable rights to use, all source code, object code, trademarks, trade
names, service marks, copyrights, including the codes that drives the Company’s
website; the content of the Company’s website; the compilation of material that
composes the Company’s website, and any applications thereof, domain names,
URLs, technology, know-how, trade secrets, and tangible or intangible
proprietary information or materials that are used in the business of the
Company as currently conducted or as currently proposed to be conducted by the
Company (the “Company Proprietary Rights”), free and clear of any and all
Encumbrances. Following the Closing, the Company will continue to own or have
valid rights to use all Company Proprietary Rights necessary for the on going
conduct of its business as currently conducted and as currently proposed to be
conducted, without any infringement or conflict with the rights of others.


  ii.    List of Company Proprietary Rights.  Set forth on Schedule **** hereto
is a complete list of all, trademarks, trade names, service marks, registered
copyrights, domain names, URLs and any applications therefore, and tangible
proprietary information included in the Company Proprietary Rights, specifying,
where applicable, the jurisdictions in which each such Company Proprietary Right
has been issued or registered or in which an application for such issuance and
registration has been filed, including the respective registration or
application numbers and the names of all registered owners.


  iii.    Royalties. The Company is not obligated to pay any royalties or other
compensation to any third party in respect of its ownership, use or license of
any of the Company Proprietary Rights.


  iv.    Licenses.  All Company Proprietary Rights used by the Company or by any
other person on behalf of the Company, in the business of the Company as
currently conducted, are duly and lawfully licensed or sublicensed to the
Company, or the Company is a party to agreements pursuant to which the Company
or any other person is authorized to use any Company Proprietary Rights. True
and correct copies of all such licenses, sublicenses and agreements have been
provided to Buyer.


  v.    Protection of Company Proprietary Rights.  The Company has at all times
diligently protected its rights in the Company Proprietary Rights and has
maintained the confidentiality of its trade secrets and other confidential
Company Proprietary Rights, and there have been no acts or omissions by the
Company, the result of which would be to compromise the rights of the Company to
apply for or enforce appropriate legal protection of such Company Proprietary
Rights.


7

--------------------------------------------------------------------------------



  vi.    Company Proprietary Rights. Seller does not own or claim to have any
interest in any of the Company’s Proprietary Rights.


  vii.    No Conflict.  No claims with respect to the Company Proprietary Rights
have been asserted or, to the knowledge of Seller, are threatened by any person
nor are there any valid grounds for any bona fide claims (i) to the effect that
the Company’s source code or object code or any portion thereof, or the
Company’s conduct of its business, infringe on any copyright, patent, trademark,
service mark, domain name, URL or trade secret, (ii) against the use by the
Company of any trademarks, service marks, trade names, domain names, URLs, trade
secrets, copyrights, patents, technology or know-how and applications used in
the Company’s business as currently conducted or as proposed to be conducted by
the Company, or (iii) challenging the ownership by the Company, validity or
effectiveness of any of the Company Proprietary Rights. To the knowledge of the
Company and Seller, there is no unauthorized use, infringement or
misappropriation of any of the Company Proprietary Rights by any third party,
including any employee or former employee of the Company. No Company Proprietary
Right or product of the Company is subject to any outstanding decree, order,
judgment, or stipulation restricting in any manner the use or exploitation
thereof by the Company.


  viii.    Employee Agreements.  To the knowledge of Seller, no employee,
officer or consultant of the Company is in material violation of any term of any
employment or consulting contract, proprietary information agreement,
non-competition agreement, or any other contract or agreement relating to the
relationship of any such employee, officer or consultant with the Company or any
previous employer.


  ix.    Certain Software.  The software necessary for the operation the
Company’s business as currently conducted and of www.shopila.com is either owned
by the Company or duly licensed to the Company and available on the Company’s
computer system.


  r. Agreement, Contracts and Commitments.  Except as disclosed on Schedule __
hereto, the Company is not a party to any agreement, contract or commitment
other than agreements with vendors, banks, employees, consultants, leases,
licenses and insurance


  s. Validity.  All contracts, leases, instruments, licenses and other
agreements or documents which the Company is a party to, are valid, enforceable
and in full force and effect and the Company has not, nor, to the knowledge of
Seller, has any other party thereto, breached any provision of, or defaulted
under the terms of any such contract, lease, instrument, license or other
agreement or document. Except as disclosed on Schedule __ hereto, the execution
and delivery of this Agreement by the Company, and the consummation of the
transactions


8

--------------------------------------------------------------------------------



  contemplated hereby, does not require consent from any third party nor will it
cause the Company to be in violation or default under any Company Contract nor
entitle any other party thereto to terminate or modify any Company Contract.


  t. Banking Relationships.  Schedule * hereto shows the names and locations of
all banks and trust companies in which the Company has accounts, lines of credit
or safety deposit boxes and, with respect to each account, line of credit or
safety deposit box, the names of all persons authorized to draw thereon or to
have access thereto.


  u. Suppliers and Vendors.  The relationships of the Company with its
suppliers, and vendors are satisfactory commercial working relationships. No
material supplier or vendor of the Company has canceled or otherwise modified
its relationship with the Company since January 1, 2005, and, to the knowledge
of Seller, no supplier or vendor of the Company has any intention to do so, and,
to the knowledge of Seller, the consummation of the transactions contemplated
hereby will not result in a Material Adverse Effect on such relationships.


  v. Certain Transactions.  Except as disclosed on Schedule __ hereto, the
Company is not indebted, directly or indirectly, to any of its officers or
directors or to their respective spouses or children in any amount whatsoever.
None of said officers or directors, or any members of their immediate families,
are indebted to the Company or. To the knowledge of Seller, no officer or
director, or any member of his or her immediate family, is, directly or
indirectly, interested in any material contract with the Company.


  w. Full Disclosure.  Neither this Agreement nor any written statement, report
or other document furnished or to be furnished by the Company or Seller pursuant
to this Agreement or in connection with the transactions contemplated hereby
contains, or will contain, any untrue statement of a material fact or omits to
state a material fact necessary to make the statements contained herein or
therein not false or misleading. There is no fact known to Seller which has not
been disclosed to Buyer in writing that will result in Material Adversely
Effects, or so far as Seller can now foresee will result in a Material Adversely
Effect on, (a) the ability of Seller to perform this Agreement or (b) the
financial condition, business, operations, assets, properties, results of
operations or prospects of the Company.


  6.        Representations and Warranties of the Buyer:


  Buyer represents and warrants to the Seller, as of the date hereof, as
follows:


  a. Corporate Status of Buyer.  Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the state of New York, with the
requisite corporate power to own, operate and lease its properties and to carry
on its business as now being conducted. Buyer is duly qualified and licensed to
do


9

--------------------------------------------------------------------------------



  business and is in good standing in all jurisdictions in which the failure to
so qualify would result in Material Adverse Effect to the business of Buyer.


  b. Authority for Agreement; Noncontravention.


  i. Authority.  Buyer has the corporate power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby have been duly and validly authorized by the board of
directors of Buyer and no other corporate proceedings on the part of Buyer are
necessary to authorize the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby. This Agreement and the
other agreements contemplated hereby to be signed by Buyer have been duly
executed and delivered by Buyer and constitute valid and binding obligations of
Buyer enforceable against Buyer in accordance with their respective terms.


  ii. No Conflict.  Neither the execution and delivery of this Agreement by
Buyer, nor the performance by Buyer of its obligations hereunder, nor the
consummation by Buyer of the transactions contemplated hereby will conflict with
or result in a violation of (a) any provision of the certificate of
incorporation or by-laws of Buyer, or (b) any note, mortgage, indenture, lease,
instrument or other agreement, Permit, concession, grant, franchise, license,
judgment, order, decree, statute, ordinance, rule or regulation to which Buyer
is a party or by which or any of its assets or properties is bound or which is
applicable to Buyer or any of its assets or properties. No authorization,
consent or approval of, or filing with or notice to, any Governmental Entity is
necessary for the execution and delivery of this Agreement by Buyer or the
consummation by Buyer of the transactions contemplated hereby.


  c. Issuance of the Securities.  The DAGM Common Stock to be issued to Seller
have been duly authorized and, when issued in accordance with the terms of this
Agreement, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Encumbrances.


  d. Availability of Funds.  Buyer currently has access to sufficient funds in
cash or cash equivalents and will at the Closing have sufficient immediately
available funds, in cash, to pay the Purchase Price and to pay any other amounts
payable pursuant to this A.


  7.        Additional Agreements.


  a. Resignations; Bank Accounts.  Each member of the board of directors of the
Company, Except Guy Mushkat, and each officer of the Company shall resign as a
director and officer of the Company, effective as of the Closing. Any bank


10

--------------------------------------------------------------------------------



  signatories shall take such action as may be necessary at or after the Closing
to revoke their signing authority on all Company bank accounts. After Closing,
Seller and Buyer will take such action as to appoint new directors on the Board
of directors of the Company and will take such actions as to appoint new
signatories.


  b. Right of Access.  Seller shall provide to Buyer and its accountants,
counsel, and other representatives full access to all of the properties, books,
contracts, commitments and records prior to and after the Closing so as to
facilitate the acquisition of the Company and the operation of the Company
post-Closing. During the period prior the Closing, Seller and Company shall use
reasonable efforts to furnish promptly to Buyer all other information concerning
the Company ands its business properties, and personnel as Buyer may reasonable
request.


  c. Public Announcements.  Seller will not issue or permit any of its
directors, officers, employees or agents to issue any press release or other
information to the press or any third party with respect to this Agreement or
the transactions contemplated hereby. Buyer at its own discretion may, at any
time, make any public announcements with respect to this Agreement or the
transaction contemplated hereby.


  d. Further Assurances.  If at any time after the Closing any further
assignments, conveyances, transfers or assurances in law, or any other actions
or things, may be reasonably necessary to transfer, assign, convey or deliver
to, or to vest, perfect or confirm in (a) the Company, any right, title or
interest of Seller in or to any assets or properties sold to Buyer hereunder, or
(b) Buyer any right, title or interest of Seller, of record or otherwise, in or
to the Purchased Stock then, in either such case, Seller, at its sole cost and
expense, shall use his commercially reasonable efforts to promptly execute,
deliver and record, or cause to be executed, delivered and recorded, any and all
such further instruments of assignment, conveyance and transfer and take, or
cause to be taken, all actions and do, or cause to be done, all things, as may
be reasonably requested by Buyer to transfer, assign, convey or deliver the same
to, or to vest, perfect or confirm the same in, the Company, or Buyer, as
applicable.


  e. Interim Performance.  Between the date of this Agreement and the Closing,
Seller shall use commercially reasonable efforts to preserve intact the
Company’s business organization, employees, operations, goodwill, customers,
sales agents and others with whom it has business relationships, and Seller
shall cause the Company to carry on its business in the ordinary course and in
substantially the same manner as currently being conducted. Without limiting the
foregoing, Seller shall cause the Company to pay all invoices in a manner
consistent with past practices and shall cause the Company not to, without the
prior written consent of Buyer:


11

--------------------------------------------------------------------------------



  i. enter into any contract or commitment or take any other action that is not
in the ordinary course of business or that, at the time the Company enters into
such contract or commitment or takes such action, may reasonably be expected to
have a Material Adverse Effect on the business of the Company or on the
transaction contemplated by this agreement;


  ii. change the capital structure or stock ownership of the Company in capital
stock or any options, warrants or other securities exercisable or exchangeable
for, or convertible into, shares of its capital stock or accelerating the
exercise period of any such option, warrant or other security;


  i. pay any dividend or distribution;


  ii. enter into financial arrangements for the benefit of its shareholders;


  iii. dispose of any significant part of its assets;


  iv. increase the compensation of or pay any bonus to any officer, director or
employee of the Company;


  v. fail to pay or delay the payment of any salary, employee benefit, account
payable or other liability other than in the ordinary course of business;


  vi. agree, whether in writing or otherwise, to take any action described in
paragraphs (i) through (viii) above.


  f. Satisfaction of Closing Conditions.  Seller shall promptly seek all
necessary approvals, consents and authorizations of third parties required for
the consummation of the transactions contemplated hereby. Seller shall not take
any action, or permit the Company to take any action, that would, or is
reasonably likely to, result in any of Seller’s representations and warranties
set forth in this Agreement being untrue or in any of the conditions to the
Closing set forth herein not being satisfied or that could hinder or delay the
consummation of the transactions contemplated by this Agreement.


  g. Release.  Effective upon the Closing, Seller hereby releases, acquits and
forever discharges the Company from liability on or for any and all claims,
demands, causes of action, damages, costs, expenses, compensation, and all other
liabilities of any kind or nature whatsoever, direct or indirect, known or
unknown, contingent or absolute, which Seller has had, now has, or may hereafter
have for any reason whatsoever, for or on account of, in consequence of, or
arising out of acts or omissions on or prior to the Closing by the Company
and/or any of its officers, directors or Affiliates, past or present, other than
obligations under the Agreement. Following the Closing, neither the Company nor
Buyer shall have any obligation to indemnify or hold harmless any person who
served as an officer or director of the Company or Seller prior to the Closing
in respect of any claim or action arising out of or related to such service.


12

--------------------------------------------------------------------------------



  h. Tax Matters.  The following provisions shall govern the allocation of
responsibility as between Buyer and Seller for certain tax matters following the
Closing:


  i.       Tax Indemnification.  Seller shall indemnify the Company and Buyer,
and hold them harmless from and against, any loss, claim, liability, expense, or
other damage attributable to (i) all taxes (or the non-payment thereof) of the
Company for all taxable periods ending on or before the date of the Closing and
the portion through the end of the date of the Closing for any taxable period
that includes (but does not end on) such date (the “Pre-Closing Tax Period”),
(ii) any and all taxes of any person (other than the Company) imposed on the
Company as a transferee or successor, by contract or pursuant to any law, rule,
or regulation, which Taxes are imposed in connection with an event or
transaction occurring before the Closing.


  ii.       Responsibility for Filing Tax Returns for Periods through Closing
Date.  Seller shall file all Federal and State tax returns for all periods
through the date of the Closing and pay all income taxes attributable to such
income. Buyer shall have the right to review and comment on any such tax returns
prepared by Seller.


  iii.       Certain Taxes and Fees.  All transfer, documentary, sales, use,
stamp, registration and other such taxes, and all conveyance fees, recording
charges and other fees and charges (including any penalties and interest) of the
Company, incurred in connection with consummation of the transactions
contemplated by this Agreement shall be paid by Seller when due, and Seller
will, at its expense, file all necessary tax returns and other documentation
with respect to all such taxes, fees and charges, and, if required by applicable
law, Buyer will join in the execution of any such tax returns and other
documentation.



  8.        Conditions to Closing


a. The obligations of the parties hereto to effect the transactions contemplated
by this Agreement shall be subject to the fulfillment at or prior to the Closing
of the following conditions


  i. No Injunction.   No injunction or restraining or other order issued by a
court of competent jurisdiction that prohibits or materially restricts the
consummation of the transactions contemplated by this Agreement, and no action
or proceeding shall have been commenced or threatened in writing seeking any
injunction or restraining or other order that seeks to prohibit, restrain,


13

--------------------------------------------------------------------------------



  invalidate or set aside consummation of the transactions contemplated by this
Agreement.


  ii. Illegality.  There shall not have been any action taken, and no statute,
rule or regulation shall have been enacted, by any state or federal government
agency that would prohibit or materially restrict the consummation of the
transactions contemplated by this Agreement.


b. Conditions Precedent to Obligation of Buyer to Effect the Acquisition.  The
obligation of Buyer to effect the transactions contemplated by this Agreement
shall be subject to the fulfillment on or prior to the Closing of the following
additional conditions:


  i.    Representations and Warranties.  The representations and warranties of
Seller contained in this Agreement shall be true and correct on and as of the
Closing, with the same force and effect as if made on and as of the Closing.


  ii.    Agreements and Covenants.  Seller shall have performed all of its
agreements and covenants set forth herein that are required to be performed by
him on or prior to the Closing.


  iii.    Diligence.  Buyer requested from Seller relevant information for its
due diligence.


  iv.    Liabilities of the Company.  The Seller shall have paid all
liabilities, including unpaid liabilities to the Company’s vendors and
suppliers, as set forth in Schedule *** and the Company’s outstanding
liabilities immediately following the Closing Date do not exceed $140,000.


  c. Conditions to Obligations of Seller to Effect the Acquisition.  The
obligation of Seller to effect the transactions contemplated by this Agreement
shall be subject to the fulfillment on or prior to the Closing of the following
additional conditions:


  i.    Representations and Warranties.  The representations and warranties of
Buyer contained in this Agreement shall be true and correct on and as of the
Closing, with the same force and effect as if made on and as of the Closing.


  ii.    Agreements and Covenants.  Buyer shall have performed all of its
agreements and covenants set forth herein that are required to be performed by
it on or prior to the Closing.


14

--------------------------------------------------------------------------------



  9.        Survival of Representations; Indemnification


  a. Survival of Representations.  The representations, warranties, covenants
and agreements contained herein, will survive the Closing and continue in full
force and effect for a period of eighteen (18) months after the Closing;
provided however that the representations and warranties in Section 5 and 6 and
the covenants in Section 7 shall survive until expiration of the statute of
limitations period. Notwithstanding the foregoing, any representation, warranty,
covenant or agreement that would otherwise terminate will continue to survive if
a claim shall have been timely given in good faith based on facts reasonably
expected to establish a valid claim under this Section 9 on or prior to such
termination date, until the related claim for indemnification has been satisfied
or otherwise resolved as provided in Section 9.


  b. Indemnification.  Seller hereby agrees to indemnify, defend and hold
harmless Buyer and its officers, directors, employees, representatives and
agents (the “Indemnified Parties”) from and against any and all claims, costs,
losses, expenses, liabilities, taxes, fines, penalties or other damages,
including, without limitation, interest, penalties and reasonable attorneys’
fees and disbursements (collectively “Damages”) by reason of or otherwise
arising out of any breach of, or inaccuracy in, any representation or warranty
contained in Section 5 or otherwise made by Seller in this Agreement, including
the Schedules hereto or any certificates delivered by the Company or Seller
pursuant to this Agreement, in each case as each such representation or warranty
would read if all qualifications as to materiality were deleted therefrom;


  c. Buyer hereby agrees to indemnify, defend and hold harmless Seller and its
officers, directors, employees, representatives and agents (the “Indemnified
Parties”) from and against any and all claims, costs, losses, expenses,
liabilities, taxes, fines, penalties or other damages, including, without
limitation, interest, penalties and reasonable attorneys’ fees and disbursements
(collectively “Damages”) arising by reason of breach of any of Buyer’s
representation, contained in Section 6 above.


  d. Limitation of Indemnification. Notwithstanding the provisions of this
Article 9 (Indemnification), neither party’s liability under this Article 9
shall exceed $250,000 in the aggregate.


  e. The amounts for which the Indemnified Parties may seek indemnification
under this Section 9 b. shall extend to, and as used herein the term “Damages”
shall include, reasonable attorneys’ fees and disbursements, reasonable
accountants’ fees, costs of litigation and other expenses incurred by them in
the defense of any claim asserted against them and any amounts paid in
settlement or compromise of any claim asserted against them to the extent that


15

--------------------------------------------------------------------------------



  the claim asserted is or would have been subject to the indemnification
provisions hereof.


  10. Termination; Effect of Termination


  a. Termination.  This Agreement may be terminated, and the transactions
contemplated hereby may be abandoned:


  i. at any time before the Closing, by mutual written agreement of Seller and
Buyer;


  ii. at any time before the Closing without liability to the terminating party,
by Seller or Buyer, in the event that any order or law becomes effective
restraining, enjoining or otherwise prohibiting or making illegal the
consummation of any of the transactions contemplated by this Agreement upon
notification of the non-terminating party by the terminating party;


  iii. at any time before the Closing, by Buyer in the event of a material
breach of this Agreement by Seller if Seller fails to cure such breach within
fifteen (15) days following notification thereof by Buyer.


  b. Effect of Termination.  If this Agreement is validly terminated pursuant to
this Section 10, all further obligations of the parties under this Agreement
will terminate, and there will be no further liability or obligation on the part
of Seller or Buyer (or any of their respective officers, directors, employees,
agents or other representatives), except for claims of breach of this Agreement
arising under this Agreement prior to termination and for the provisions of
Articles 10 and 11, which shall survive the termination hereof. The termination
of this Agreement shall not be deemed an exclusive remedy available to a party
for breach of this Agreement.


  11. Fees and Expenses.  All costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby shall be paid by the
party incurring such costs and expenses, except as specifically provided to the
contrary in this Agreement.


  12. Entire Agreement, Waivers, Severability.  This Agreement including its
Exhibits represents the entire agreement between the parties with regard to the
subject matter hereof, and governs and supersedes any and all prior agreements,
negotiations and understandings, oral or written among the parties with respect
to the subject matter hereof. No interpretations, change, waiver, termination or
modification of any provision of this Agreement will be binding upon any party
unless in writing and signed by both parties. If any general term or condition
of this Agreement shall be invalid or unenforceable to any extent or in any
application, then the remainder of this Agreement and such term or condition,
except to such extent or application, shall not be affected thereby, and each
and


16

--------------------------------------------------------------------------------



  every term and condition shall be valid and enforced to the fullest extent and
in the broadest application permitted by law.


  13. Notices.  Any and all notices under this Agreement shall be effective (i)
on the third business day after being sent by registered or certified mail,
return receipt requested, postage prepaid, or (ii) on the first business day
after being sent by express mail, or commercial next business day delivery
service providing a confirmation of delivery. All such notices in order to be
effective shall be addressed to the respective party’s address first written
above. The responsibility to update an address will be on the party whose
address has changed, which update shall be pursuant to the notice provision of
this section.


  14. Governing Law.  This Agreement and any claim or dispute arising out of or
relating in any manner to this Agreement shall be construed under and governed
by the laws of the State of New York without regard to conflict of law rules
applied in such State. All actions and proceedings arising out of, or relating
to, this Agreement shall be exclusively submitted to and determined by the
appropriate state or federal courts located in New York County, New York. EACH
OF THE UNDERSIGNED HEREBY WAIVES FOR ITSELF AND ITS PERMITTED SUCCESSORS AND
ASSIGNS THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING INSTITUTED IN
CONNECTION WITH THIS AGREEMENT.


  15. Successors and Assigns.  This Agreement shall be binding upon the parties
hereto, their respective heirs, representatives, successors and assigns provided
that this Agreement may not be assigned by any party without the written consent
of the other.


  16. Captions.  Captions are supplied herein for convenience only and shall not
be deemed to be part of this agreement for any purpose.


  17. Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original.


[SIGNATURE PAGE TO FOLLOW]

17

--------------------------------------------------------------------------------





            IN WITNESS WHEREOF, Buyer and Seller have caused this Agreement to
be duly executed, all as an instrument under seal as of the day and year first
above written.


Seller:



--------------------------------------------------------------------------------

Name: Guy Mushkat



Buyer: DAG Media, Inc.



--------------------------------------------------------------------------------


            By: Assaf Ran
            Title: Chief Executive Officer





18

--------------------------------------------------------------------------------